Citation Nr: 0314294	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  94-41 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
hypersomnolence with narcolepsy and a history of nocturnal 
seizures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1970 to 
September 1971.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1993 RO 
rating decision which denied an increase in a 10 percent 
rating for service-connected hypersomnolence with narcolepsy 
and a history of nocturnal seizures.  In November 1996 and in 
March 1999, the Board remanded this appeal to the RO for 
further development.  


FINDINGS OF FACT

The veteran's service-connected hypersomnolence with 
narcolepsy and a history of nocturnal seizures is manifested 
by no more than a confirmed diagnosis of epilepsy and 
narcolepsy with a history of seizures; no recent seizure 
episodes are demonstrated; and the veteran's main complaint 
is sleepiness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypersomnolence with narcolepsy and a history of nocturnal 
seizures have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Codes 8108, 8911 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from February 
1970 to September 1971.  His service medical records indicate 
that he was treated for neurological problems including 
headaches following a head injury and seizures.  A March 1971 
treatment entry noted that the veteran reported a history of 
throbbing left-sided headaches since a blunt trauma to the 
head in boot camp.  The impression was headaches, probably 
functional.  Another March 1971 entry reported that he 
vaguely described dizzy spells and episodes of passing out.  
On a March 1971 medical history report, the reviewing 
examiner noted that the veteran had a history of headaches 
and fainting spells that were felt to be functional.  It was 
also noted that the veteran hit his head several months 
earlier, that he had been unconscious for two minutes, and 
that he had suffered headaches since that time.  The March 
1971 objective examination report included a notation that 
the veteran's neurological evaluation was normal.  A July 
1971 treatment entry noted that the veteran reported that he 
had head convulsions while he was sleeping the previous night 
and related an impression of a seizure disorder.  A July 1971 
hospital narrative summary noted that the veteran was 
admitted with a diagnosis of a seizure disorder because of a 
nocturnal seizure while aboard ship, which apparently was a 
grand mal seizure.  The report indicated that it was the 
opinion of the medical board that the veteran suffered from 
nocturnal seizures of unknown etiology.  A physical 
evaluation board in August 1971 found that this condition was 
30 percent disabling.  Due to the disorder, in September 1971 
the veteran was released from active duty and placed on the 
Temporary Disability Retirement List.

In December 1971, the RO granted service connection and a 30 
percent rating for nocturnal seizures of unknown etiology.  

The veteran underwent a VA neurological examination in 
January 1972.  The examiner indicated that the veteran's 
history was certainly positive for grand mal seizures.  The 
examiner stated that it seemed curious that the veteran was 
seen in a hospital and given an electroencephalogram (EEG) 
and skull films, but that he apparently did not have a spinal 
tap or brain scan.  

VA treatment records dated from February 1972 to September 
1974 show that the veteran was treated for disorders 
including a seizure disorder.  A February 1972 VA hospital 
summary noted that the veteran underwent a lumbar puncture.  
The diagnosis was grand mal seizures.  

A September 1974 report for the Office of Naval Disability 
Evaluation, indicated, as to a summary, that the veteran had 
a moderately well controlled nocturnal seizure disorder and 
that he had the usual limitations imposed by a seizure 
disorder.  

The veteran underwent a VA neurological examination in 
December 1975.  As to an impression, the examiner noted that 
the veteran had a generalized seizure disorder for which he 
was presently taking Dilantin and which was fairly 
controlled.  

VA treatment records dated from September 1980 to October 
1981 reflect continued treatment.  An October 1981 VA 
neurological examination report related an impression which 
included history of narcolepsy, history of nocturnal 
seizures, history of left hemicranial throbbing pain 
consistent with a diagnosis of migraine, and history of 
blindness in the left eye strongly suggestive of neuritis.  

A December 1981 RO decision recharacterized the veteran's 
service-connected seizure disorder as nocturnal seizures of 
unknown etiology with history of narcolepsy and headaches.  
The 30 percent rating was continued.  

VA treatment records dated from December 1981 to December 
1983 show that the veteran was treated for several disorders 
including narcolepsy and suspected narcolepsy.  A December 
1983 VA hospital summary indicated that the veteran was 
admitted for a period of observation and evaluation and 
related diagnoses which included daytime hypersomnolence of 
unknown etiology, narcolepsy ruled out, a psychological 
disorder manifested as reactive depression, and a personality 
disorder manifest as exaggeration of symptoms and physical 
complaints.  

A February 1984 RO decision recharacterized the veteran's 
service-connected disorder as hypersomnolence with narcolepsy 
and a history of nocturnal seizures.  A temporary total 
hospitalization rating (38 C.F.R. § 4.29) was granted for a 
period from November 1983 to December 1983.  The 30 percent 
rating was continued from January 1984.  

The veteran underwent a VA neurological examination in July 
1985.  The impression, at that time, was hypersomnolence of 
unknown etiology and possibly associated with moderate 
disability and chronic migraines by history.  

An August 1985 RO decision reduced the rating for the 
veteran's service-connected hypersomnolence with narcolepsy 
and a history of nocturnal seizures from 30 percent to 10 
percent.  The 10 percent rating has remained in effect, 
subject to temporary total hospitalization ratings (38 C.F.R. 
§ 4.29).  

VA treatment records dated from March 1986 to September 1987 
show continued treatment for disorders including narcolepsy 
and polysubstance abuse.  A January 1987 report of an EEG 
noted that a multi-sleep latency test was compatible with a 
diagnosis of narcolepsy.  A June 1987 statement from a VA 
physician indicated that although the veteran was reported to 
have had seizures while in the service, he did not think that 
he had epilepsy.  The physician indicated that he believed 
that the veteran's spells actually represented narcoleptic 
sleep attacks.  

In February 1993, the veteran submitted his current claim for 
an increased rating for hypersomnolence with narcolepsy and a 
history of nocturnal seizures.  

The veteran underwent a VA neurological examination in March 
1993.  He reported that his seizure frequency had increased.  
He noted that he continued to take Dilantin and Ritalin.  He 
stated that he would occasionally have bilateral twitching 
over his face and in the bilateral upper extremities and that 
such would occur several times per week.  The veteran also 
indicated that he continued to have problems with narcolepsy 
with short lapses into sleep occurring several times 
throughout the day.  He also complained of memory 
disturbances.  The examiner reported that the veteran was 
alert and oriented times three.  Remote memory was noted to 
be good and his recent memory fair.  It was noted that the 
veteran did have some difficulty with concentration.  The 
examiner indicated that cranial nerves II through XII were 
intact and that the veteran's motor and sensory examinations 
were normal.  The examiner reported that the veteran's deep 
tendon reflexes were 1+ and symmetrical and that his gait and 
cerebellar exam were normal.  It was noted that an EEG in 
1986 was read as normal, but that an EEG in 1987 was 
compatible with narcolepsy.  As to diagnoses, it was 
indicated that the veteran had narcolepsy by history and an 
inpatient EEG.  The examiner commented that such appeared to 
be the likely diagnosis and that the veteran presently was on 
no medication and had increased narcoleptic attacks.  It was 
also noted that the veteran had a probably generalized tonic 
clonic seizure disorder, post-traumatic in original.  The 
examiner remarked that, by history, such was certainly 
possible, but that it was difficult to tell in one 
examination.  It was noted that the veteran had not had an 
EEG in greater than six years and that such should be 
obtained.  In summary, the examiner indicated that the 
veteran likely had narcolepsy and a poorly defined seizure 
disorder.  An April 1993 report of an EEG related an 
impression of being within normal limits in the awake and 
sleep stages.  It was noted that no slow wave or epileptiform 
features were seen.  

In a June 1993 lay statement, the veteran's wife reported 
that she was awakened from sleep one night around midnight 
and saw her husband's body trembling, shaking, and jerking.  
She stated that his eyes were opened, but unfocused, and that 
he appeared to be totally unaware of both her, and his 
surroundings.  She indicated that she shook him and called 
his name, but that he did not respond immediately.  It was 
noted that after about two or three minutes, the veteran did 
begin to respond by asking what was the matter.  She stated 
that the veteran was disoriented and weak and that he 
appeared to back to himself within about an hour.  She 
reported that she had witnessed the veteran going through 
similar ordeals several times.  

In his August 1993 notice of disagreement, the veteran 
reported that he experienced 2 to 15 seizures a week.  He 
also stated that he would fall asleep 30 to 40 times per day.  

At a March 1994 RO hearing, the veteran testified that his 
major problem was falling in and out of sleep too frequently.  
He stated that it would happen 20 to 30 times, or more, a 
day.  The veteran noted that he did get the proper sleep at 
night.  He indicated that the sleeping episodes would last 
from two minutes and that some could last an hour.  The 
veteran noted that he would fall flat asleep and that nothing 
would trigger the episodes.  He stated that he had taken 
medication in the past including Ritalin and Dilantin.  The 
veteran reported that he would not experience convulsions 
with his sleeping episodes, but that he would have 
hallucinations.  He also reported problems with his recent 
memory.  The veteran indicated that when he had the sleeping 
episodes, he would collapse.  He stated that he had 
surrendered his driver's license twelve years earlier.  The 
veteran reported that he was not working and that he had lost 
several jobs because of his condition.  

In August 1997, the Social Security Administration (SSA) 
reported that the veteran's claim for SSA disability benefits 
had been denied and there were no related medical records 
available.

VA treatment records dated in May 2000 show that the veteran 
was treated for several disorders.  

The veteran underwent a VA neurological examination in 
February 2001.  It was noted that the claims folder had been 
reviewed, and the examiner discussed the veteran's medical 
history.  The veteran reported that, at present, his wife had 
indicated that he had events almost every night during sleep.  
He stated that such events consisted of his thrashing about 
in the bed.  The veteran reported that during the daytime and 
shortly after waking up, he would have 20 to 30 episodes of 
hypersomnolence and that he could fall asleep at anytime 
whether he was driving, talking, cooking, or working.  It was 
noted that the veteran was presently employed as a cook at a 
fraternity house.  He reported that he had been unable to 
obtain reasonable employment or to complete a college degree 
secondary to his hypersomnolence.  The veteran indicated that 
he was currently taking Ritalin and that he had been on it 
numerous times in the past.  He noted that he would sleep a 
normal amount of time and that he would feel rested initially 
in the morning, but then shortly after arising, he would 
begin to have episodes of hypersomnolence.  The veteran 
denied ever becoming truly cataplectic and hitting the floor, 
but he indicated that he had hit the back of his head when 
sitting down on numerous occasions with such episodes.  He 
also stated that he would have such episodes while sitting 
down.  The veteran noted that people could be calling and 
talking to him, but that even though he could hear them, he 
would be unable to rouse himself.  

The examiner reported that the veteran's neurological 
examination was within normal limits.  The examiner stated 
that the high cortical functions, cranial nerves, motor tone, 
bulk and strength, sensory exam, reflexes, cerebellum, and 
gait were normal to his examination.  It was noted that the 
veteran's extremities showed no clubbing, cyanosis or edema.  
As to an assessment, the examiner noted that the veteran had 
a history dating back to probably age seventeen, which was 
highly suggestive of narcolepsy.  The examiner noted that the 
veteran had undergone at least two sleep studies in the past 
which had indicated narcolepsy as well.  It was reported that 
the veteran's EEGs and history had not been suggestive of a 
seizure disorder.  The examiner stated that although 
individuals certainly could have seizures and narcolepsy at 
the same time, the veteran did not appear to have both.  The 
examiner indicated that the veteran's nocturnal events did 
sound characteristic for narcolepsy.  It was noted that 
although the veteran did have difficulty obtaining employment 
secondary to the condition and also obtaining further 
training, his neurologic exam indicated that he was an able-
bodied person and that if such was controlled, perhaps a 
little better, he could indeed perform a different job or 
even obtain further education.  The examiner commented that 
in his opinion the veteran had a history as well as some 
objective data in that past which would be consistent with 
narcolepsy.  The examiner remarked that there was no evidence 
that he knew of based on the CT scans and EEG results that 
indicated that the veteran had any seizure disorder.  

VA treatment records dated from June 2001 to July 2002 show 
that the veteran was treated for several disorders.  

The veteran underwent an additional VA neurological 
examination in December 2002.  It was noted that the veteran 
was seen prior to consideration for admission for 
observation.  The examiner also reviewed the veteran's claims 
file and provided a detailed history.  It was reported that 
the veteran's main complaints revolved around excessive 
daytime sleepiness and that he denied any recent memory of 
episodes that were thought to be seizures.  The veteran 
reported that he slept with his wife who had not reported any 
tonic-clonic activity and that he had not had any tongue 
biting that he could remember.  There was a question of some 
abnormal movements, and the veteran indicated that his wife 
had reported that from time to time, he would twitch and 
tremor a little bit while he slept.  He stated that despite 
sleeping from about 9:30 at night to 8:30 in the morning, he 
had an incredible problem with daytime somnolence.  The 
veteran reported that he had excessive daytime sleepiness 
with multiple recurrent daytime sleep episodes over the last 
thirty years.  He stated that he would fall asleep 20 to 30 
times a day.  It was noted that the veteran did report 
occasional episodes that did seem to sound like sleep 
paralysis.  The veteran indicated that about 10 to 15 times a 
month, he would have difficulty initiating movement to get 
himself out of bed for about three or four minutes.  It was 
reported that the veteran gave a good history of vivid 
illusions or dreams just prior to sleep that did seem to be 
consistent with hypnagogic hallucinations.  The examiner also 
noted that the veteran gave a history of automatic behavior, 
but that he did not give a good history of cataplexy.  The 
examiner stated that the veteran did have the 
polysomnographic findings mentioned above, that were 
consistent with narcolepsy.  The veteran reported that his 
excessive daytime sleepiness kept him from driving secondary 
to the danger he would be under if he fell asleep at the 
wheel.  It was reported that the veteran continued to work as 
a cook in a fraternity house and that he gave several 
examples in which he injured himself secondary to falling 
asleep.  The veteran stated that most recently, he cut his 
finger while chopping celery, and that in the past, he had 
placed his hand on a hot grill while he was sleeping.  The 
veteran reported that he had been on Ritalin and Cylert in 
the past and that neither medication seemed to help with his 
symptomatology.  He also reported that he had resorted to 
using cocaine in the past to help him stay awake, but that he 
no longer did that.  

The examiner reported that the veteran's physical 
examination, as well as neurological examinations in the 
past, were normal.  The veteran had normal language and he 
appeared to have normal higher cortical function with intact 
language, frontal lobe testing, and visual spatial lobe 
testing.  The examiner indicated that the veteran had normal 
cranial nerves with sharp disc margins, bilaterally, and that 
he had normal 5/5 strength throughout with normal bulk and 
tone.  The veteran's cerebellar function and gait were normal 
and he had 2+ reflexes.  It was noted that the veteran had a 
normal sensory examination in the upper and lower extremities 
in all modalities.  The diagnosis was narcolepsy.  The 
examiner commented that based on a review of the extensive 
medical records and history, he had a hard time giving a 
diagnosis of nocturnal seizures.  The examiner noted that the 
veteran had multiple EEGs with only one suggesting an 
abnormality.  It was noted that if the episodes the veteran 
was having at night were generalized tonic-clonic seizure 
activity, it would be imagined that his wife would be aware 
of them.  The examiner stated that if the veteran had such 
activity in the past, he did not appear to have it currently.  
The examiner further noted that the veteran's most 
significant complaint was that of the current sleep episodes 
and excessive daytime sleepiness.  The examiner remarked that 
based on the review of the information, he felt that the 
diagnosis of narcolepsy was ill supported.  The examiner 
stated that the veteran did meet the diagnostic criteria for 
narcolepsy based on the American Sleep Disorder Association 
criteria.  The examiner indicated that the disability the 
veteran was claiming was relating to the symptoms secondary 
to the narcolepsy and that if he did have a nocturnal seizure 
disorder, there was nothing in the history to suggest that 
such was causing any current disability.  The examiner stated 
that he had a hard time supporting the diagnosis of a seizure 
disorder based on the review of the records in his history on 
the day of the examination.  The examiner also commented that 
he did not feel that the veteran needed inpatient monitoring 
for a seizure disorder based on the multiple normal EEGs and 
the infrequent events that he was currently having in the 
absence of current activity suggestive of seizures.  It was 
noted that the yield of a prolonged video EEG monitoring 
would be very low.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  VA examinations have been provided, 
and identified relevant medical records obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Narcolepsy is rated as petit mal epilepsy.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8108.  

Petit mal epilepsy is rated under the general rating formula 
for minor seizures.  Under that formula, a 10 percent rating 
is assigned when there is a confirmed diagnosis of epilepsy 
with a history of seizures.  When continuous medication is 
shown necessary for the control of epilepsy, the minimum 
rating will be 10 percent.  A 20 percent rating requires at 
least 1 major seizure in the last 2 years; or at least 2 
minor seizures in the last 6 months.  Note 1 provides that a 
major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  Note 2 provides that 
a minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control postural control (akinetic type).  38 C.F.R. 
§ 4.124a, Diagnostic Code 8911.  

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121.  

The medical evidence since the claim for an increased rating 
was filed does not show that the veteran has suffered any 
recent major or minor seizures.  At the December 2002 VA 
neurological examination, the veteran reported that his main 
complaints revolved around excessive daytime sleepiness and 
he denied any recent seizures.  The diagnosis was narcolepsy.  
The examiner commented that based on a review of the 
extensive medical records and history, he had a hard time 
giving a diagnosis of nocturnal seizures.  The examiner also 
remarked that he felt that the diagnosis of narcolepsy was 
ill supported although the veteran did meet the diagnostic 
criteria for narcolepsy based on the American Sleep Disorder 
Association criteria.  The examiner indicated that the 
disability the veteran was claiming was relating to symptoms 
secondary to narcolepsy and that if he did have a nocturnal 
seizure disorder, there was nothing in the history to suggest 
that such was causing any current disability.  The examiner 
also commented that the did not feel the veteran needed 
inpatient monitoring for a seizure disorder based on the 
multiple EEGs and infrequent events that he was currently 
having in the absence of current activity suggestive of 
seizures.  

Other medical records in recent years also do not verify 
recent seizures or objective signs of narcolepsy.  The 
records recite the veteran's subjective complaints, although 
objective findings have been essentially normal.  The veteran 
has remained employed and there is no evidence of significant 
industrial impairment from the service-connected disorder.

The current 10 percent rating contemplates a confirmed 
diagnosis of epilepsy with a history of seizures.  
Considering all the evidence, the Board finds that a rating 
in excess of 10 percent is not warranted for hypersomnolence 
with narcolepsy and a history of nocturnal seizures.  The 
evidence does not show that the veteran has had at least 1 
major seizure in the last 2 years, or at least 2 minor 
seizures in the past 6 months, and thus he does not meet the 
criteria for an increased rating of 20 percent.  Although the 
veteran has reported episodes of hypersomnolence during the 
day, as well as "events" at night, the evidence simply 
fails to demonstrate medical pathology which could be 
considered to be indicative of at least 2 minor seizures in 
the past 6 months.  See 38 C.F.R. § 4.121.  

As the preponderance of the evidence is against the claim for 
an increase in a 10 percent rating for hypersomnolence with 
narcolepsy and a history of nocturnal seizures, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

An increased rating for hypersomnolence with narcolepsy and a 
history of nocturnal seizures is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

